Exhibit 10.16


 
AMENDMENT NO. 1 TO


EMPLOYMENT AGREEMENT
 
This Amendment is dated as of the 7th day of August 2007 between Mary Smith
(“Executive”) and Greater Community Bank, a New Jersey Corporation.  This
Amendment memorializes a verbal agreement entered into between the parties in
February 2007 and is intended to be effective February 3, 2007.


 
RECITALS
 
WHEREAS, Executive and the Company are parties to an Employment Agreement dated
January 1, 2005 (the “Agreement”); and
 
WHEREAS, the Agreement currently provides that the Executive's salary may be
increased after an annual review; and


WHEREAS, the parties wish to modify the salary provision;


NOW THEREFORE, in consideration of the mutual promises contained in this
Amendment, the Parties intending to be legally bound, agree as follows:
 
1.           Salary  Paragraph 4(a) of the Employment Agreement shall be
modified to read as follows:
 
Effective February 3, 2007, the Company shall pay the Executive an annual salary
of $182,300.00 payable in the manner consistent with the payroll practices for
the executive officers of the Company.  Future increases to the Executive’s
earnings are anticipated to be generated by production bonuses.  Greater
Community Bank may make future adjustments to the Executive’s base salary at its
sole discretion.
 
2.           No Further Amendment.  Except as expressly provided in this
Amendment, the terms and conditions of the Agreement are and remain in full
force and effect.
 
        IN WITNESS WHEREOF the Parties have caused this Amendment this 7th day
of August 2007.
 




Dated: August 7, 2007
/s/ Mary Smith
 
Mary Smith
       
Dated: August 7, 2007
GREATER COMMUNITY BANK
     
/s/Anthony M. Bruno, Jr.
 
Anthony M. Bruno, Jr.
 
Chairman, President and Chief Executive Officer

 
 
22
 